PER CURIAM.
The final judgment of conviction and sentence under review is affirmed with two modifications: (1) the amount of restitution ordered by the trial court in the probation order is hereby corrected so as to conform to the trial court’s oral pronouncement at the sentencing hearing below, to wit: $3,294.14, Williams v. State, 525 So.2d 458, 460 (Fla. 2d DCA 1988); A.R. v. State, 475 So.2d 308, 309 (Fla. 2d DCA 1985); Brown v. State, 423 So.2d 599, 600 (Fla. 3d DCA 1982); and (2) the directive in the probation order which delegates to the probation officer the determination of the mode and manner of payment of restitution, fees, and costs by the defendant is stricken, as only the trial court may direct a payment schedule for such restitution, fees, and costs. Williams v. State, 556 So.2d 799, 800 (Fla. 4th DCA 1990).
Affirmed as modified.